 1   JOSEPH A. GUTIERREZ, ESQ.
     Nevada Bar No. 9046
 2   STEPHEN G. CLOUGH, ESQ.
     Nevada Bar No. 10549
 3   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148
     Telephone: 702.629.7900
 5   Facsimile: 702.629.7925
     E-mail:    jag@mgalaw.com
 6              sgc@mgalaw.com

 7   Attorneys for Plaintiff Yesenia Melgoza

 8

 9

10

11                               UNITED STATES DISTRICT COURT
12                                          DISTRICT OF NEVADA
13
      YESENIA MELGOZA, an individual,                    Case No.: 2:19-cv-01608-KJD-BNW
14
                               Plaintiff,                STIPULATION AND ORDER TO
15                                                       REMAND CASE TO STATE COURT
      vs.
16
      AMERICAN         FAMILY        MUTUAL
17    INSURANCE COMPANY, a Wisconsin
      Corporation; DOES I through X; and ROE
18    CORPORATIONS I through X, inclusive,
19                             Defendants.
20

21          IT IS HEREBY STIPULATED by and between plaintiff, Yesenia Melgoza (“Plaintiff”), by
22   and through her attorneys of record, the law firm MAIER GUTIERREZ & ASSOCIATES, and defendant
23   American Family Mutual Insurance Company (“Defendant”), by and through its attorneys of
24   record, the law firm HUTCHISON & STEFFEN, LLC, that the above-entitled matter be remanded to the
25   Eighth Judicial District Court, Clark County, Nevada.
26          Plaintiff commenced this action by filing a complaint on August 15, 2019, in Eighth Judicial
27   District Court, Clark County, Nevada (Case No. A-19-800293-C).
28          Defendant filed a petition for removal on September 12, 2019, and filed its answer in the

                                                     1
 1   United States District Court for the District of Nevada on September 13, 2019.

 2          The FRCP 26(f) Conference was held on October 2, 2019, at 3:30 p.m., and the parties

 3   participated accordingly. The joint proposed discovery plan and joint status report were filed on

 4   October 14, 2019.

 5          Plaintiff filed a motion to remand on October 11, 2019. Rather than oppose Plaintiff’s

 6   motion to remand, Defendant agrees to stipulate to remand this case to the Eighth Judicial District

 7   Court, Clark County, Nevada

 8          WHEREFORE, the parties respectfully request that the Court now remand this matter to the

 9   Eighth Judicial District Court, Clark County, Nevada, in accordance with this stipulation.

10   DATED this 23rd day of October, 2019.                DATED this 23rd day of October, 2019.

11    MAIER GUTIERREZ & ASSOCIATES                         HUTCHISON & STEFFEN, LLC

12

13    /s/ Joseph A. Gutierrez                              /s/ Scott A. Flinders
      JOSEPH A. GUTIERREZ, ESQ.                            SCOTT A. FLINDERS, ESQ.
14    Nevada Bar No. 9046                                  Nevada Bar No. 6975
      STEPHEN G. CLOUGH, ESQ.                              10080 West Alta Drive, Suite 200
15    Nevada Bar No. 10549                                 Las Vegas, Nevada 89145
      8816 Spanish Ridge Avenue                            Attorneys for Defendant American Family
16    Las Vegas, Nevada 89148                              Mutual Insurance Company
      Attorneys for Plaintiff Yesenia Melgoza
17

18                                                 ORDER
19          IT IS SO ORDERED.
20                     24th day of October, 2019.
            DATED this ____
21

22

23                                                        UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                      2
